internal_revenue_service p o box cincinnati oh number release date date date legend organization employer p school district x dollars department of the treasury employer identification numbe contact person - contact telephone number id nunbe uil a private n employees is classified as of the code and that it of the internal_revenue_code new educational scholarship grants x each for the benefit of dependents dear we have considered your request for advance approval of your employer-related geant-making program under sec_4945 dated march our records indicate that m was recognized as exempt from federal_income_tax under sec_501 foundation as defined in sec_509 your letter indicates that m will operate a grant-making program to award scholarships for dependents of for academic year up to five will be made avaiieble in the amount of of full-time and regular part-time employees of n excluding employees eligible to receive bonuses under n’s compensation system for salaried employees the organization m may periodically adjust the identified dollar amounts of the grants to reflect changes in the cost of higher education to be eligible to apply expected to graduate during the academic year in which the award application is submitted grant awards will be made by a selection committee of local the educators selected by the superintendent of p without input from mor n committee and each member thereof will be totally independent of m and n and no present or former employee officer or director may serve as a member of the committee the members of the committee will have the background and knowledge in the field of education to properly evaluate the potential of the applicants a nondiscriminatory and objective procedure will be used in determining award recipients the top of his or her high school graduating class cumulative high school grade point average gpa has a minimum act score of will make award deciaions for qualified applicants on the basis of an objective consideration of the above information together with the applicant's documented involvement in extracurricular and community activities which taken together are indicative of leadership potential minimum requirements will be that an award recipient i an applicant must be a senior in high school ii of on has taken the psat be in has a minimum the committee a scale and iv iii no n m or a grant will likewise a grant eligibility of a dependent to apply for a grant a scale and remains in good standing at the accredited of the code and must file a statement with m that he or she each but a grant may be renewed fox up to preference will be given on the basis of involvement in any activity related to grants will be awarded solely in the order recommended by the the number of grants to be awarded in any year may be reduced but committee neither may not be increased from the number recommended by the committee eligibility nor any selection decision by the committee will be based on any employment-related factors such as the related employee's position services or duties at to accept an initial grant award a student must have been accepted for admission te an accredited college or university described in sec_170 a intends to enroll in and attend an accredited college or university grant will be for one academic year three additional years if the recipient maintains a college grade point average of on any public announcement of the awards will be made by the university committee or by m the scholarship program will not be used to recruit employees for n or to induce employees to continue their employment or otherwise follow a course of action sought by n or m no minimum period of employment with n will be required for not be terminated if the related employee leaves the employment of n regardless of the reason for termination of employment recipient will not become ineligible fox renewal of a grant for a subsequent academic year on account of the related employee's termination of employment grants will not be conditioned on the recipient or related employee being or continuing to be available for future employment with m or the courses of study for which grants are awarded are general university studies determined by the grant recipient and are not limited to those that would be there will be no requirement condition or suggestion express or implied that the grant recipient or related employee is expected to rendex future employment services for m or mn or be available for such future employment in all events the terms of each grant and the courses of study for which grants are available will meet all other requizements of sec_117 of the internal_revenue_code and the regulations there-under and will be consistent with a disinterested purpose of enabling the recipients to obtain an education in their individual capacities solely for theiz personal benefit and will not include any commitments understandings or obligations conditional or unconditional suggesting that the studies are undertaken by the recipient for the benefit of or have as their objective the accomplishment of any purpose of obtain an education in their individual capacities and solely for their personal benefit arrange to receive and review grantee reports annually and upon m will completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until m obtains grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring m will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is disqualified_person establish the amount and purpose of each grant and establish that m undertook the supervision and investigation of grants described above or m or m other than enabling the recipients to of particular benefit to or m n n n a n b of the code impose certain excise_taxes on taxable sec_4945 and expenditures made by a private_foundation sec_4945 means any amount_paid or incurred by a private_foundation as individual for travel study unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 d to individual grants awarded on an objective and nondiscriminatory basis pursuant to is demonstrated that of the code provides that the term taxable_expenditure a grant to an or other similar purposes by such individual procedure approved in advance if shall not apply it the grant constitutes a scholarship or fellowship_grant which is to be used for subject_to the provisions of sec_117 study at an educational_organization described in sec_170 tb a aa and is the grant constitutes a prize or award which is subject_to the provisions of sec_74 b is selected from the general puolic or if the recipient of such prize or award the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 c a private_foundation must demonstzate that of the regulations provides that to secure approval i ii its grant procedure includes an objective and nondiseriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance if c of the code a scholarship grant that meets the provisions of sets forth guidelines to be used in revproc_76_47 determining whether a grant made by a private_foundation under an employer- a child of an employee of the particular employer to which related program to the program relates is sec_117 as that section read before the tax_reform_act_of_1986 a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of rev percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 a as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of rev without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer would be of particular benefit to the relevant employer or to the foundation the recipient will not be restricted in a course of study that the grants will not be used as and meets the proc proc it proc proc c b a particular employer percent percentage_test of section dollar_figure applicable to proc provides a percentage_test guideline section dollar_figure of rev a program that awards grants to children of employees states in the case of a particular employee the program meets the percentage_test if either of of the number of grants awarded under that program the following tests are met in any year to such children do not exceed percent of the nunber of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or a program that awards grants to children of employees of records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in rev you will include as eligible only those children who meet the eligibility standards described in rev this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 program covering the same individuals the percentage_test of rev must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by section i17 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on tne premise that no grants will be awaxded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b the approval of your enployer-related grant-making program is approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute te individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any ox all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 j precedent of the code provides that it may not be used or cited as if you enter into any other proc of the code a one-time is further is based it a you must report any fucure changes in your grant making procedures keep a copy of this letter in your permanent records we bave sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above please sincerely yours robert choi director exempt_organizations rulings and agreements
